﻿Sir, I congratulate you on your election to the presidency of this forty-third session of the General Assembly. I say, with the benefit of my personal acquaintance with you, that it is an honour that you truly deserve. This Assembly is in good hands as it begins to tackle the work on its agenda. 
This forty-third session of the General Assembly carries more than the usual sense of occasion. I am not alone in detecting here a feeling of purpose and o  achievement that has not always been evident in recent years. I take great satisfaction in being able to address the Assembly at a time when the standing of the United Nations is higher than it has been for some time. Even the fountain works. The mood has changed distinctly since the fortieth commemorative session, because, despite the difficulties and uncertainties it has faced, the Organization has pursued its diverse agenda while tackling a major programme of administrative reform. The record in recent times has been one of solid achievement.
The changing international climate has helped this process. In this Hall on Monday, President Reagan in his valedictory address spoke to us of his satisfaction at the movement towards a more constructive relationship between his country and the Soviet Union. Foreign Minister Shevardnadze pursued the same theme. In certain regions of the world there has been welcome progress in resolving conflicts that had been festering for some time„ Many of the signs are favourable.
That will be a matter of particular satisfaction to the smaller members of the international community, including my own country. We have always attached importance to the principle that the collective effort of that community should above all be applied to the task of keeping the peace. That was the central purpose of those who founded the Organization. Today it remains a goal of no less importance. Thus far 1988 has been a year of significant peacemaking, from which the world can take heart and upon which it can build. As one who stood here to address the fortieth anniversary session, I am pleased that we are now seeing renewed recognition of the value of the role and achievements of the United Nations.
Recent developments have highlighted the continuing value of this Organization's efforts in the settlement of international conflict. The accords reached on Afghanistan and the cease-fire in the devastating Gulf War required the co-operation of those directly involved. But a particular tribute must go to the dedication of the Secretary-General. The people who ate saved from further threat or have the hope of peace are indebted to his patience, skill, perseverance and unquenchable optimism. We welcome the role he has played.
There are other situations that still need the resources the United Nations can offer by way of mediation or assistance with peacemaking. Western Sahara, Namibia, Cyprus and Cambodia are all affected by unresolved conflicts. But even here the auguries are promising.
In this age regional tensions cannot be isolated from the mainstream of international life. There are dangers for all of us in conflict wherever it occurs. It follows that we share a responsibility to do all that we can to eliminate the conditions in which conflict breeds and to restore the peace if it is broken. At times the principle of collective security has commanded more support than the practice. I hope the success of current peace-keeping efforts under United Nations auspices will reinvigorate the principle of collective security and lead to its wider application.
My Government pledged last year to expand our practical contribution to the United Nations peace-keeping efforts. I am pleased that we have been able to give effect to that undertaking. Our existing commitment to the United Nations Truce Supervision Organization has been maintained. In the past month we were pleased to be able to respond to the Secretary-General's request for a contribution to the United Nations Iran-Iraq Military Observer Group (UNIIMOG). A contingent of New Zealand army officers was deployed to UNIIMOG following the cease-fire. Earlier this week a Royal New Zealand Air Force Andover transport aircraft with flight crews and maintenance personnel left New Zealand to become an important national contribution to UNIIMOG's air capacity. We stand ready to assist in a practical way if, as we hope, solutions are found to other long-standing conflicts.
I have already welcomed the signing of the Geneva Accords on Afghanistan. Noteworthy as they were, the Accords did not put a final end to the conflict in Afghanistan nor did they bring into being a fully representative government enjoying the confidence of the people of Afghanistan. New Zealand hopes that the withdrawal of the remaining Soviet forces will be accompanied by real progress in addressing those unresolved problems. As Mr. Shevardnadze said:
"The Geneva Accords" [should be] "the first step in a chain reaction leading to a healthier world." (A/43/PV.6, p. 66)
The values of tolerance and respect for the dignity and worth of human beings can be seen by us all in the current Olympic Games. They are a sign of that healthier world and we congratulate the Republic of Korea on its role as host. But it is a matter for regret that divisiveness has persisted on the Korean peninsula for so long. We look for an easing of tensions and an improvement in relations between the Koreas.
Cambodia, too, has been a tragic source of international tension for many years. That impasse has come to seem rather less intractable during 1988. In each of the past nine years, this Assembly has rightly emphasized Vietnam's violation of the Charter of the United Nations by its invasion and occupation of Cambodia. That remains a fundamental issue.
But we must insist also on a settlement there which will prevent a return to power by the Khmer Rouge. The international community was slow to accept the evidence of genocide committed by the Pol Pot Government and we have had to deal with the consequences ever since. We have a responsibility to ensure that such atrocities are never again committed against the peoples of Cambodia. 
Harrowing images of mass persecution, unfortunately not confined to a single country or continent, remain fresh in our memories as we commemorate the fortieth anniversary of the Convention on the Prevention and Punishment of the Crime of Genocide and the Universal Declaration of Human Rights. Much has nevertheless been achieved in the intervening years. But it cannot be denied that gross and massive abuses of human rights continue.
The problem of human rights is more and more the focus of the attention of the Members of the United Nations. All of us are bound to speak up and, if we do not, we bear a responsibility for continuing and future evils. The authority of this Organization as it deals with human rights must rest on a commitment by all to objectivity. South Africa's system of apartheid is an abuse in a category of its own. Events of the last year have shown the South African Government clinging tenaciously to its course, in spite of the international community's abhorrence of its apartheid policies.
It has so far spurned all the voices of reason and moderation. Nelson Mandela, the most respected leader in South Africa, remains incarcerated. The Sharpeville Six are still under sentence of death. The intercessions of the Security Council have been ignored. The country lives in a continuing state of emergency; it experiences increasing repression. The South African response to protests from neighbouring States is to make repeated terrorist attacks on them and to undermine their economic stability - all totally unacceptable.
New Zealand has implemented wide-ranging sanctions against South Africa. We believe that such sanctions are an effective means of changing the attitude of the white minority. New Zealand is ready to implement further measures. Our goal is non-violent progress to a non-racial, democratic and just society in South Africa.
There has been an encouraging movement recently towards peace in Angola. In Namibia, the United Nations has faced an enormous task. At last α settlement there appears tantalizingly close. We trust that Namibia's independence can be secured peacefully and soon in accordance with Security Council resolution 435 (1978). That would present a further major achievement in the work of the United Nations on decolonization.
On the initiative of the seven South Pacific member countries of the United Nations, New Caledonia was re-inscribed in 1986 on the United Nations list of Non-Self-Governing Territories, thus invoking a United Nations responsibility for the future of the progress of the Territory to self-determination. The tragic events at Ouvea in New Caledonia earlier this year demonstrated the consequences of ignoring United Nations principles and also the aspirations of a major communal group. New Zealand therefore welcomed the decision in June by the new Prime Minister of France and the leaders of the loyalist and independence movements in New Caledonia to move together on a plan for political development. That plan rightly takes account of the interests of all genuine New Caledonians.
That development was recognized last month by the Special Committee on Decolonization in a resolution which was adopted by consensus and has since been endorsed by the South Pacific Forum at its annual meeting last week. No one should underestimate the difficulties that may lie ahead, but everything is looking better. We look forward to a free and genuine act of self-determination in New Caledonia which is consistent with United Nations principles and leads to a settlement safeguarding the rights of all New Caledonians, including the indigenous Kanak people. 
Some argue that while the United Nations has a vital role in dealing with regional issues of the kind I have mentioned, the scope for its involvement in the balance between the super-Powers is a limited one. I do not accept that. We have seen how the super-Powers inevitably become involved in the troubles of the world's regions. Equally, issues of disarmament - including those which vitally involve the super-Powers cannot be considered as anything but questions involving all members of the international community for we are all affected, by choice or otherwise.
The issue of nuclear disarmament has taken on new urgency. Nuclear weapons technology no longer remains the exclusive preserve of the five permanent Members of the Security Council. The capacity to build a nuclear weapon is now possessed by a larger number of countries, and soon even more will have it. There are indications that some of those countries have nuclear ambitions. Whatever their motivation, such ambitions have to be curtailed.
There is a real risk here. Regional conflicts, and their tendency to attract external intervention, are dangerous enough as it is. But the prospect of nuclear weapons being deployed in such situations must now be taken into account. In that event, the dangers we would all face would be appalling.
This is an added reason why the efforts of the United States and the Soviet Union to agree on further reductions in their nuclear arsenals are so important. What prospect is there of blocking the spread of nuclear weapons if these two nations cannot stop their relentless drive to develop and deploy new nuclear weaponry? In the course of last year's general debate, New Zealand applauded the United States and the Soviet Union for their decision to eliminate their land-based intermediate-range nuclear missiles. The resulting treaty is now for the first time leading to a real reduction in the world's stock of nuclear weapons. With an agreement in the strategic arms reduction talks, the super-Powers would truly have shown the way to the other nuclear weapons States and those which have nuclear ambitions. It is not too much to hope that a corner would be turned and the threat of vertical and horizontal proliferation would no longer hang over us all. 
New Zealand believes that achieving reductions and balances in conventional forces will be central, in the search for nuclear disarmament, to the nuclear-free world seen by President Reagan and General Secretary Gorbachev at Reykjavik. In Europe and many other parts of the globe the accumulation of conventional forces, often without regard to actual defensive requirements, has heightened tensions and led some to look for other mote dangerous means of deterring aggression; so the processes of nuclear and conventional disarmament must take place in step, and must involve all States.
Yet, at the third United Nations special session devoted to disarmament, when we had an opportunity to set up a multilateral disarmament agenda to take us up to the beginning of the next century, we could not take advantage of it. But our failure then does not mean it cannot be done. Instead we have the task now, beginning at this session of the Assembly, to pick up where the special session left off.
Rather than confess disappointment at the special session's results, or conclude that the job is too difficult, we must try all the harder to broaden the areas of international agreement. The search for consensus on the prevention of an arms race in outer space must go on. The campaign must continue unabated to convince those few remaining States which yet doubt it that a comprehensive nuclear-test-ban treaty is an essential measure to end the proliferation of nuclear weapons.
The world community must at last bring to conclusion the negotiations on a comprehensive chemical-weapons convention. The Secretary-General has been called on time and time again to investigate allegations of chemical weapons use. He should never again have to issue a finding confirming such a charge. These hideous weapons must be outlawed once and for all, so that the world will never again be a horrified witness to chemical warfare. The main elements of a multilateral agreement have now been elaborated by the Conference on Disarmament. It is time to finish the job.
New Zealand has taken substantial disarmament initiatives. We are proud to have been part of the regional drive to create the South Pacific Nuclear-Free Zone, a significant multilateral arms-control measure.
The Treaty of Rarotonga makes a decisive contribution to the stability of the region. The majority of South Pacific Forum members have become parties to the agreement. Two of the nuclear Powers, the Soviet Union and China, have ratified the protocols to the Treaty. We look to the other nuclear Powers to do the same. The Treaty covers a wide area of the region, bordering the Latin American nuclear-weapon-free zone to the east, and the demilitarised Antarctica to the south. We support ongoing co-operation with the Latin American patties to the Treaty of Tlatelolco so that we can each benefit from our mutual experience.
For nearly 30 years the Antarctic Treaty and its associated instruments have provided the framework for effective and peaceful co-operation in Antarctica, keeping that vast area free of all military activities. The Treaty, which is open to all States, has been the basis for a unique programme of scientific research and for the adoption of measures to protect the fragile environment.
A further element was added to the treaty system with the adoption in June this year of the Convention on the regulation of Antarctic mineral resource activities. New Zealand was pleased to host the final session of the negotiation. The Convention provides a strong mechanism for protecting the Antarctic environment if mineral resource activities ever take place. It is a significant strengthening of international co-operation under the Antarctic Treaty. A peaceful Antarctica is of the highest importance for New Zealand. We look for a consensus at this session of the Assembly to preserve the Antarctic Treaty. New Zealand is strongly opposed to any efforts to undermine it.
The world economy offers us little cause for satisfaction or confidence. Trade growth is uncertain. The economic difficulties facing many developing countries seem almost intractable. Indebtedness and underdevelopment are threats to global economic stability. Much is at stake for developed and developing countries alike in the present round of multilateral trade negotiations. New Zealand calls on all member countries of the General Agreement on Tariffs and Trade to go to the forthcoming mid-term review in Montreal in a positive mood, determined to achieve real progress.
New Zealand places special important on achieving from the Uruguay Round a liberalization of world agricultural trade and the elimination of domestic and international policies which distort such trade. There would be no better single way of solving the menacing problems of indebtedness and underdevelopment of which I have spoken.
There have been significant moves recently towards regional free-trade areas, including an agreement between New Zealand and Australia to establish a single trans-Tasman market by 1990. It is vital, however, that the international community should continue at the same time to move along the road to an open, market-oriented, multilateral trading system. We must look for strong leadership here from the major economies, which have a special responsibility to apply, fairly and across the board, the principles of comparative advantage and fair competition. Smaller countries like my own, dependent on primary production, require the reassurance that we will not continue to be subjected unreasonably to artificial restraints on trade. 
It is a paradox that the United Nations is demonstrating renewed vitality and relevance at a time when it faces major financial uncertainties. It is unacceptable that Member States should fail to carry out their legal obligations to contribute their assessed financial dues in good time.
We must recognize, nevertheless, that constraints on available resources are likely to remain while at the same time the demands upon the Organization continue to grow. Accordingly, there is no choice but to maintain the worthwhile progress already achieved towards administrative reform; otherwise, the Organization will be incapable of meeting the critical challenges as they arise.
I speak here as the representative of the Fourth New Zealand Labour Government. The First New Zealand Labour Government, and its Prime Minister Mr. Peter Fraser, played a deeply committed role in the discussions leading to the adoption of the Charter in 1945. New Zealand's hopes of those early days have been exceeded by some of the Organization's achievements - in its economic and social work, for example, and in its human rights and decolonization activities. By contrast, our high hopes for the United Nations peace-making and disarmament roles have yet to be fully realized, but we are optimistic that the log-jam has started to move in those areas.
New Zealand continues to set high store on the work of the United Nations - particularly in its tasks of promoting world peace, preserving the global environment, combating world hunger, removing racial discrimination everywhere and creating equal opportunities for men and women throughout the world. We are determined to maintain New Zealand's strong support in the years ahead.
